DETAILED ACTION
This action is responsive to the application No. 16/931,720 filed on July 17, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 07/25/2022, responding to the Office action mailed on 05/06/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-10.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each sub-pixel”.  There is insufficient antecedent basis for this limitation in the claim.

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yeu (CN 108370421) in view of Wu (CN 207558799).

Regarding Claim 1, Yeu (see, e.g., Figs. 1-7), teaches a1015n image sensor, comprising:
a conversion layer 350 that comprises an array of conversion elements for converting visible light into electronic signals (see, e.g., par. 0070);
a filtration layer 370 that overlaps on the conversion layer 350 and comprises an array of filtration regions R/G/B.  
Yeu does not teach that at least one filtration region comprises a color filter which occupies 20% to 80% area of the filtration region; wherein an area surrounding each color filter allows white light to pass through to reach the conversion layer; an electronic signal output from each sub-pixel is mixed with information of monochrome and white light.
Wu (see, e.g., Fig. 1), on the other hand, teaches that at least one filtration region 100 comprises a color filter 101 which occupies 20% to 80% area of the filtration region 100; wherein an area 104 surrounding each color filter 101/102/103 allows white light to pass through to reach the conversion layer; an electronic signal output from each sub-pixel is mixed with information of monochrome and white light.  The transparent area 104 can be a hollowed-out area or a transparent film which has no filtering function of the color of the light.  The transparent area 104 without a filtering effect for the light can increase the intensity of light through the color filter array structure, so as to obtain more detail, improve the final imaging quality from the scene, and ensure the reliability of the image sensor (see, e.g., Wu, pg. 3).  
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Yeu’s device, at least one filtration region comprising a color filter which occupies 20% to 80% area of the filtration region, wherein an area surrounding each color filter allows white light to pass through to reach the conversion layer; wherein an electronic signal output from each sub-pixel is mixed with information of monochrome and white light, as taught by Wu, to increase the intensity of light through the color filter array structure, so as to obtain more detail, improve the final imaging quality from the scene, and ensure the reliability of the image sensor.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Regarding the limitation that at least one filtration region comprises a color filter which occupies 20% to 80% area of the filtration region, Wu (see, e.g., Fig. 1), teaches color filters 101/102/103 occupying an area larger than the area occupied by the transparent area 104 (see, e.g., Wu, pg. 3).

Regarding Claim 2, Yeu and Wu teach all aspects of claim 1.  Wu (see, e.g., Fig. 1), teaches that the color filter 101 is located in the middle of the filtration region 100.  

Regarding Claim 3, Yeu and Wu teach all aspects of claim 1.  Wu (see, e.g., Fig. 1, teaches that no black matrix is provided between adjacent filtration regions 100.

Regarding Claim 5, Yeu and Wu teach all aspects of claim 1.  Wu (see, e.g., Fig. 1), teaches that a distance from the center of the color filter 101 to the center of an adjacent color filter 102 remains substantially equal.  

Regarding Claim 7, Yeu and Wu teach all aspects of claim 1.  Wu (see, e.g., Fig. 1), teaches a transparent film 104 is provided between adjacent color filters 101/102/103 (see, e.g., Wu, pg. 3, In the specific embodiment, the transparent region 104 is a transparent film).

Regarding Claim 9, Yeu and Wu teach all aspects of claim 1.  Yeu (see, e.g., Figs. 1-7), teaches a signal processing method of the image sensor according to claim 1, performing at least the following three processing steps:
step 1, receiving the electronic signals Rs/Gs/Bs from the conversion layer (see, e.g., Fig. 2);16 / 182005762CN01-US
step 2, retrieving the original intensity spectrum of incident light, based on pre-measured transmissive spectrum of each filtration region (see, e.g., Fig. 4, multiple color signals and infrared signal (B) (A) after converting into digital signal, image processing section 200 calculates each color signal and the difference of the infrared signal to recover the visible light signal C.  That is, the image processing section 200 in each color signal (Rs + IRs, Gs + IRs, BS + IRs) removes components of the infrared signal (IRs) to recover the visible light signal C);
step3, sending a chromatic image signal, based on the retrieved intensity spectrum of the incident light, to a display device (i.e., outputting each color according to the calculated incident luminous fluxes of each color). 

Regarding Claim 10, Yeu and Wu teach all aspects of claim 9.  Yeu and Wu teach all the elements required by claim 10, including:
Sj refers to the electronic signal output from the conversion element covered by j-th color filter (i.e., electronic signal output from conversion element covered by filter 101),
j E m, m refers to the number of different color types (i.e., red, green blue, white),
[Symbol font/0x6A]j refers to the incident light flux of the j-th sub-pixel (i.e., incident flux on conversion elements),
Kj refers to an area ratio between an area of the j-th color filter and the j-th filtration region (i.e., area between any of color filters 101/102/103 and its corresponding filtration region 104 in layer 100),
[Symbol font/0x68]j refers to a quantum efficiency of the conversion element in color band j (i.e., property of each conversion element to effectively convert light of a particular color),
Ij refers to a product of [Symbol font/0x68]j and transmittance of the j-th color filter (this is a simple mathematical definition inherent in the prior art),
SW, refers to the electronic signal output from a hypothetical conversion element without color filter overlapped (see, e.g., Wu, Fig. 1).
Retrieving the original intensity spectrum based on the following equation-set:
15Sj = Kj[Symbol font/0xD7]Ij[Symbol font/0xD7][Symbol font/0x6A]j + (1 - Kj)[Symbol font/0xD7]SW
SWSSW =                        
                             
                            
                                
                                    ∑
                                    
                                        j
                                    
                                    
                                        m
                                    
                                
                                
                                    j
                                
                            
                            j
                        
                    
would have been obvious to a person of ordinary skill in the art given all the elements taught by Yeu and Wu since luminous fluxes are routinely calculated.1015

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yeu (CN 108370421) in view of Wu (CN 207558799) and further in view of Tayanaka (US 2021/0375971).

Regarding Claim 4, Yeu and Wu teach all aspects of claim 3.  Yeu/Wu do not show that metal wires located between adjacent conversion elements are covered with an antireflection coating.  Tayanaka (see, e.g., Fig. 7), on the other hand, teaches metal wires 26 located between adjacent conversion elements 11 covered with an antireflection coating in order to separate adjacent pixels (see, e.g., pars. 0057-0059).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Yeu’s/Wu’s device, metal wires located between adjacent conversion elements and covered with an antireflection coating, as taught by Tayanaka, in order to separate adjacent pixels.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yeu (CN 108370421) in view of Wu (CN 207558799) and further in view of Hachiya (US 2007/0249266).

Regarding Claim 6, Yeu and Wu teach all aspects of claim 5.  Yeu/Wu do not show that the filtration regions are arranged in a honeycomb structure, and each filtration region is surrounded by filtration regions having color filters in different colors.  
Hachiya (see, e.g., Fig. 1), on the other hand, teaches that the filtration regions are arranged in a honeycomb structure, and each filtration region is surrounded by filtration regions having color filters in different colors (see, e.g., pars. 0026-0027).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have in Yeu’s/Wu’s sensor, the filtration regions arranged in a honeycomb structure, and each filtration region being surrounded by filtration regions having color filters in different colors, as taught by Hachiya, since the species are patentably indistinct and are obvious variants of each other.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yeu (CN 108370421) in view of Wu (CN 207558799) and further in view of Wang (CN 109922286).

Regarding Claim 8, Yeu and Wu teach all aspects of claim 1.  Yeu/Wu do not show that at least one filtration region is transparent in white light without color filter.  Wang (see, e.g., Figs. 4A, 4C), teaches that at least one filtration region is transparent in white light without color filter.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have in Yeu’s/Wu’s sensor, at least one filtration region being transparent in white light without color filter, as taught by Wang, since the species are patentably indistinct and are obvious variants of each other.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 filed on 07/25/2022 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814